Exhibit 10.4

Execution Copy

FIRST AMENDMENT TO THIRD AMENDED AND RESTATED
MASTER REPURCHASE AGREEMENT

FIRST AMENDMENT TO THIRD AMENDED AND RESTATED MASTER REPURCHASE AGREEMENT, dated
as of June 28, 2007 (this “Amendment”), by and among WACHOVIA BANK, NATIONAL
ASSOCIATION (“Wachovia”), in its capacities as Buyer and Agent, WACHOVIA CAPITAL
MARKETS, LLC (“WCM”) as Sole Lead Arranger, GRAMERCY WAREHOUSE FUNDING I LLC
(“GWF-I”), GKK TRADING WAREHOUSE I LLC (“GKK Trading”) and GKK 450 LEX LLC (“GKK
450”, together with GWF-I and GKK Trading, collectively, the “Sellers”, and each
a “Seller”), amends that certain Third Amended and Restated Master Repurchase
Agreement, dated as of October 13, 2006 (the “Repurchase Agreement”), by and
between Wachovia, WCM and the Sellers and other parties named therein or
referred to thereby. Capitalized terms used but not otherwise defined herein
shall have the meanings given to them in the Repurchase Agreement (as defined
below).

RECITALS

Sellers, Wachovia and WCM are parties to that certain Third Amended and Restated
Master Repurchase Agreement, dated October 16, 2006 (the “Repurchase
Agreement”).

Sellers, Wachovia and WCM have agreed to amend the Repurchase Agreement in order
to (i) increase the maximum number of permitted Letters of Credit from three (3)
to five (5), and (ii) increase the maximum aggregate permitted face amount of
all outstanding Letters of Credit from $30,000,000 to $50,000,000.

Therefore, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Sellers, Wachovia and WCM hereby agree as follows:

SECTION 1. Amendments.

The Repurchase Agreement is hereby modified as follows:

(a)           The fifth line of Section 3.07(a) is hereby modified to delete the
number “$30,000,000” and replace it with the number “$50,000,000”.

(b)           Clause (vi) of Section 3.07 is hereby amended and restated in its
entirety to read as follows:

“(vi) If there are five (5) Letters of Credit outstanding under the Agreement;
or”

(c)           the defined terms “Total Assets”, “Total Indebtedness” and “Total
Liabilities Ratio” are deleted in their entirety from Section 2.01.


--------------------------------------------------------------------------------


SECTION 2.  Conditions Precedent. This Amendment and its provisions shall become
effective on the first date on which all of the following conditions precedent
shall have been satisfied (the “Amendment Effective Date”):

(a)           On or before the Amendment Effective Date, the Agent shall have
received this Amendment, executed and delivered by a duly authorized officer of
each of Seller, and Wachovia.

(b)           On the Amendment Effective Date, no Default or Event of Default
shall have occurred and be continuing.

SECTION 3.  Representations and Warranties. Seller hereby represents and
warrants to Wachovia, as of the date hereof and as of the Amendment Effective
Date, that (i) Seller is in compliance, in all material respects, with all of
the terms and provisions set forth in the Repurchase Agreement and the other
Repurchase Documents on its part to be observed or performed, (ii) no Default or
Event of Default has occurred or is continuing, (iii) Seller has no, and Seller
waives all, defenses, rights of setoff, claims, counterclaims or causes of
action of any kind or description against Wachovia arising under or in respect
of the Repurchase Agreement or any other Repurchase Document and (iv) to the
best of Seller’s knowledge, Wachovia is in full compliance with its undertakings
and obligations under the Repurchase Agreement and the other Repurchase
Documents. Seller hereby confirms and reaffirms the representations and
warranties contained in Section 8.01 of the Repurchase Agreement.

SECTION 4.  Limited Effect. Except as expressly amended and modified by this
Amendment, the Repurchase Agreement and each of the other Repurchase Documents
shall continue to be, and shall remain, in full force and effect in accordance
with their respective terms; provided, however, that upon the Amendment
Effective Date, each reference therein and herein to the “Repurchase Documents”
shall be deemed to include, in any event, this Amendment and each reference to
the “Repurchase Agreement” in any of the Repurchase Documents shall be deemed to
be a reference to the Repurchase Agreement as amended hereby.

SECTION 5.  Counterparts. This Amendment may be executed by each of the parties
hereto on any number of separate counterparts, each of which shall be an
original and all of which taken together shall constitute one and the same
instrument. Delivery of an executed counterpart of a signature page to this
Amendment in Portable Document Format (PDF) or by facsimile transmission shall
be effective as delivery of a manually executed original counterpart thereof.

SECTION 6.  Expenses. Seller agrees to pay and reimburse Wachovia for all of the
out-of-pocket costs and expenses incurred by Wachovia in connection with the
preparation, execution and delivery of this Amendment, including, without
limitation, the fees and disbursements of Cadwalader, Wickersham & Taft LLP,
counsel to the Agent.

SECTION 7.  GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

[SIGNATURES FOLLOW]

2


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the day and year first above written.

SELLERS

 

 

 

GRAMERCY WAREHOUSE FUNDING I LLC, a

 

Delaware limited liability company

 

 

 

By:

GRAMERCY INVESTMENT TRUST, a Maryland
real estate investment trust

 

 

 

 

By:

GKK CAPITAL LP, a Delaware limited
partnership, its sole member and manager

 

 

 

 

 

 

By:

GRAMERCY CAPITAL CORP, a
Maryland corporation, its general partner

 

 

 

 

 

 

By:

 

 

 

 

Name: Hugh Hall

 

 

Title: Chief Operating Offier

 

GKK TRADING WAREHOUSE I LLC, a Delaware
limited liability company

 

 

 

By:

GKK TRADING CORP., its sole member and
manager

 

 

 

 

By:

GRAMERCY CAPITAL CORP,
a Maryland corporation

 

 

 

 

 

 

By:

 

 

 

 

Name: Hugh Hall

 

 

Title: Chief Operating Officer

 

Signature Page to First Amendment to Third Amended and Restated

Master Repurchase Agreement


--------------------------------------------------------------------------------


 

GKK 450 LEX LLC, a Delaware limited liability
company, as a Seller

 

 

 

By:

GKK Capital LP, a Delaware limited partnership, as

 

sole member and manager

 

 

 

 

By:

GRAMERCY CAPITAL CORP, a

 

 

Maryland corporation

 

 

 

 

 

 

By:

 

 

 

 

Name: Hugh Hall

 

 

Title: Chief Operating Officer

 

Signature Page to First Amendment to Third Amended and Restated

Master Repurchase Agreement


--------------------------------------------------------------------------------


 

WACHOVIA

 

 

 

WACHOVIA BANK, NATIONAL ASSOCIATION

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

WCM

 

 

 

WACHOVIA CAPITAL MARKETS, LLC

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

Signature Page to First Amendment to Third Amended and Restated

Master Repurchase Agreement

 


--------------------------------------------------------------------------------